Case 2:20-cv-14261-RLR Document 10 Entered on FLSD Docket 08/19/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 2:20-CV-14261-ROSENBERG/MAYNARD

  HOWARD MICHAEL CAPLAN,

       Plaintiff,

  v.

  SANDS RACING SERVICES, INC. d/b/a
  AUTO CLINIC OF STUART,

    Defendant.
  ___________________________________/

                             ORDER ON DEFAULT PROCEDURE

           THIS CAUSE came before the Court upon a sua sponte review of the record. Defendant

  was served with Plaintiff’s Complaint on July 27, 2020. DE 5. Defendant’s response to the

  Complaint was therefore due on August 17, 2020, pursuant to Federal Rule of Civil Procedure

  12(a)(1)(A)(i). To date, Defendant has failed to answer or otherwise respond to the Complaint.

  Accordingly, it is

           ORDERED AND ADJUDGED that Plaintiff shall submit a Motion for Entry of Clerk’s

  Default by no later than August 26, 2020. Plaintiff’s failure to file the Motion for Entry of

  Clerk’s Default within the specified time may result in a dismissal without prejudice and without

  further notice.

           DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 19th day of

  August, 2020.

                                                      _______________________________
  Copies furnished to:                                ROBIN L. ROSENBERG
  Counsel of record                                   UNITED STATES DISTRICT JUDGE
